Per Curiam.
This appeal is from an order overruling a demurrer to the complaint in an action for slander. The complaint contains three causes of action, in the first of which it is alleged that, plaintiff’s store having been burned, the defendant in the presence of a third person said, “ ‘The old man’ (meaning this plaintiff) ‘set the fire’ (meaning the fire which was destroying and had destroyed a large part of the store buildings in said village of Eisher, Minnesota, as aforesaid),” and that the defendant intended to and did charge, and was understood *338to charge, that the plaintiff unlawfully, wilfully, and. feloniously, and in the nighttime, did burn and set on fire the said buildings. In the second and third causes of action are alleged similar utterances at subsequent times.
The language charged is capable of being understood and meaning that the plaintiff was guilty of the crime of arson, and the complaint sufficiently alleges that it was so intended and understood. If this is true, the language was actionable per se, and the demurrer was properly overruled.
Order affirmed.